Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 16.
Claim 1 recites a method for cutting sapphire comprising a sapphire body and a coating formed on a first side of the sapphire body, the method comprising: focusing an ultrafast laser beam on a second side of the sapphire body opposite to the first side via an optical path shaping assembly to form a plurality of restructuring channels distributed along a second path and penetrating through the sapphire; wherein the second path coincides with the first path; and scanning, by a second CO2 laser beam, the second side of the sapphire body via a galvanometer focusing assembly, wherein a path of the second CO2 laser beam scanning the sapphire body via a galvanometer focusing assembly coincides with or deviates from the second path, so that the sapphire cracks along the restructuring channels.
Claim 16 recites a device for cutting sapphire comprising a sapphire body and a coating formed on a first side of the sapphire body, an optical path shaping assembly disposed on the ultrafast laser and configured to focus the ultrafast laser beam on a 2 laser configured to generate a second CO2 laser beam; and a galvanometer focusing assembly disposed on the second CO2 laser and configured to enable the second CO2 laser beam to scan the second side of the sapphire body, so that the sapphire cracks along the restructuring channels which the closest prior art of record of Hitoshi (JP2011-243874), Spiess (US 2016/0096238), Aikawa (US 2015/0283650) and Hosseini (US 2015/0038313) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
2/8/2021